Exhibit 99.2 Consolidated Financial Statements of NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Years ended February 28, 2014 and 2013 KPMG LLP Telephone (514) 840-2100 600 de Maisonneuve Blvd. West Fax (514) 840-2187 Suite 1500 Internet www.kpmg.ca Tour KPMG Montréal (Québec)H3A 0A3 INDEPENDENT AUDITORS’ REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Neptune Technologies & Bioressources Inc. We have audited the accompanying consolidated financial statements of Neptune Technologies & Bioressources Inc., which comprise the consolidated statements of financial position as at February 28, 2014 and 2013, the consolidated statements of earnings and comprehensive loss, changes in equity and cash flows for the years then ended, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidatedfinancial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Neptune Technologies & Bioressources Inc. as at February 28, 2014 and 2013, and its consolidated financial performance and its consolidated cash flows for the years then ended in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. May 21, 2014 Montréal, Canada *CPA auditor, CA, public accountancy permit No. A119178 KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative ("KPMG International"), a Swiss entity. KPMG Canada provides services to KPMG LLP. NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Financial Statements Years ended February 28, 2014 and 2013 Financial Statements Consolidated Statements of Financial Position 1 Consolidated Statements of Earnings and Comprehensive Loss 2 Consolidated Statements of Changes in Equity 3 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Statements of Financial Position February 28, 2014 and 2013 February 28, February 28, Assets Current assets: Cash $ $ Short-term investments (note 21) Trade and other receivables (note 4) Tax credits receivable (note 5) Prepaid expenses Inventories (note 6) Property, plant and equipment (note 7) Intangible assets (note 8) Total assets $ $ Liabilities and Equity Current liabilities: Loans and borrowings (note 9) $ $ Trade and other payables (note 10) Advance payments (note 11) Deferred lease inducements (note 12) Loans and borrowings (note 9) Derivative warrant liability (note 14 (a)) – Total liabilities Equity: Share capital (note 13 (a)) Warrants (note 13 (c)) – Contributed surplus Deficit ) ) Total equity attributable to equity holders of the Corporation Non-controlling interest (note 14) ) Subsidiary warrants and options (note 14) Total equity attributable to non-controlling interest Total equity Commitments and contingencies (note 23) Subsequent events (note 28) Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. On behalf of the Board: /s/ Ronald Denis /s/ Valier Boivin Dr. Ronald Denis Valier Boivin Chairman of the Board
